Citation Nr: 0613559	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1948 and from November 1952 to November 1966.  He 
died in April 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In June 2005, the veteran and her 
daughter testified at a hearing before the undersigned.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that chronic obstructive pulmonary disease was present in 
service or is related to service.

2.  The preponderance of the evidence is against a finding 
that depression was present in service, became manifest to a 
compensable degree within the first postservice year, or is 
related to service or to a service-connected disability.

3.  The preponderance of the competent evidence of record is 
against finding that the veteran's suicide was causally 
connected to a service-connected disability or was otherwise 
linked to military service. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 5103, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.302, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases obtaining a VA medical opinion.  38 U.S.C.A. 
§ 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002, prior to 
the appealed from rating decision, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  While the notice fails 
to provide notice of the type of evidence necessary to 
establish disability ratings or effective dates for the claim 
for the disability on appeal, that failure is harmless 
because the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records as well 
as his postservice records and/or letters from Michael K. 
Parent, M.D., Carlos W. Bond, D.O., Lee W. Gould M.D., Clear 
Water Medical Center, Valley Medical, and Saint Joseph's 
Regional Medical Center.  It also includes a July 2002 VA 
medical opinion.

The Board notes that the appellant testified at her June 2005 
personal hearing that there were outstanding medical records 
that showed the veteran's complaints, diagnoses, or treatment 
for depression following his separation from military 
service.  However, she also testified that they show he was 
first diagnosed with depression in approximately October 
2001, approximately 35 years after his November 1966 
separation from military service.  Despite almost a year 
passing since her hearing and despite being asked to provide 
copies of these records or authorizations to allow VA to 
obtain them on her behalf, no records or authorizations have 
been received from the appellant.  The "duty to assist is 
not always a one-way street.  If an (appellant) wishes help, 
(s)he cannot passively wait for it in those circumstances 
where (s)he may or should have information that is essential 
in obtaining the purtative evidence."  Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991).  Furthermore, while VA does have 
a duty to assist the appellant in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the appellant to provide VA with the 
location of relevant medical evidence.  If she does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find it.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Accordingly, VA adjudication of her claim may go forward 
without requesting these records.

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claim

The appellant contends that the veteran's service connected 
total hearing loss materially contributed to his death either 
because it made him depressed and/or made it impossible for 
him to obtain counselling for his depression.  In the 
alternative, it is alleged that the veteran should have been 
service connected during his lifetime for chronic obstructive 
pulmonary disease (COPD), and that the COPD caused the 
depression which caused him to take his own life.  It is 
requested that the claimant be afforded the benefit of the 
doubt. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or as the proximate 
result of a service-connected disease or injury.  Where the 
evidence shows no reasonable adequate motive for suicide, it 
will be considered to have resulted from mental unsoundness 
and the act itself considered to be evidence of mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational man to self-destruction.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.302(b)(2).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board notes that, while the veteran was 
service connected during his lifetime for bursitis of the 
right deltoid, the appellant does not claim and the record 
does not show that this service connected disability played 
any role in his death.  Therefore, further discussion of this 
disorder vis-à-vis the question of entitlement to service 
connection for the cause of the veteran's death is not 
warranted.

As to the appellant's claim that COPD caused depression which 
in turn caused veteran to take his own life, as well as the 
claim that depression is related to service, the Board must 
first consider whether service connection is warranted for 
either disorder under 38 C.F.R. §§ 3.303 and 3.310.  As to 
the depression, the Board must also consider 38 C.F.R. 
§§ 3.307 and 3.309.

In this regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  A 
psychosis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Finally, service connection 
is warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

As to direct service connection for COPD, the service medical 
records, including the June 1966 retirement examination and 
seven earlier examinations, are negative for a diagnosis of 
COPD.  While most examinations noted that the veteran had a 
history of exposure to tuberculosis in the 1920's, they 
report no sequela.  In fact, while the record shows the 
veteran's complaints and treatment for shortness of breath 
and chest pain starting in April 1971 (see Dr. Bond and 
Clearwater Medical Clinic's treatment records dated from 
April 1971 to May 1990), the first diagnosis of COPD was not 
entered until January 1982 (see January 1982 pulmonary 
function test from Valley Medical), approximately sixteen 
years after his November 1966 separation from military 
service.  The record is also negative for a medical opinion 
linking current COPD to military service.  In fact, the June 
1993 letter from Dr. Gould reported that the veteran had a 
fifteen year history of COPD (i.e., dating back to 1978).  
Similarly, the record shows that the veteran had a 50 year, 
one pack a day smoking habit, which he stopped in 
approximately 1990.  See June 1993 letter from Dr. Gould; 
March 2002 treatment records from Saint Joseph Hospital.  
Therefore, the preponderance of the competent evidence is 
against finding that COPD had its onset inservice or that it 
is related to any incident of service.  Moreover, given the 
length of time between the veteran's November 1966 separation 
from military service and first being diagnosed with COPD in 
January 1982, there is no continuity of symptomatology.  
Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
do not apply.

As to entitlement to direct service connection for 
depression, the service medical records, including the June 
1966 retirement examination and seven earlier examinations, 
are negative for a diagnosis of depression.  In fact, the 
first diagnosis of depression is not found in the record 
until after his death.  Specifically, Dr. Bond in April 2002, 
the VA medical opinion in July 2002, and Dr. Parent in August 
2005, all diagnosed depression.  While March 2002 treatment 
records from Saint Joseph's Regional Medical Center noted 
that the veteran's wife reported that the decedent's mood had 
not been reel good for the last several months and the 
decedent reported an eight to ten year history of suicidal 
ideation, the diagnosis was rule out major depression, single 
episode.  The record is also negative for a medical opinion 
linking current depression to military service.  Therefore, 
the preponderance of the competent evidence is against 
finding that depression had its onset inservice or that it is 
related to any incident of service.  Moreover, given the 
length of time between the veteran's November 1966 separation 
from military service and first being diagnosed with 
depression after his death in April 2002, there is no 
continuity of symptomatology.  Likewise, given this length of 
time, the Board also finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not apply.

As to entitlement to secondary service connection for 
depression, in an August 2005 letter from Dr. Parent, a 
gastroenterologist, it was opined that the veteran's service 
connected hearing loss interfered with his ability to obtain 
counseling and he subsequently developed severe depression 
which led to his suicide.  

On the other hand, in reply to VA's request for a medical 
opinion regarding the origins of the veteran's depression, in 
July 2002 a VA psychiatrist offered the following opinion 
after a review of the record on appeal and the CPRS notes:

In summary, the patient's (sic) 100% 
service connected hearing loss was not 
responsible neither in part nor in total 
for his despondency, depression and 
mental instability.

The Board recognizes that Dr. Parent attributed the veteran's 
depression to his service connected hearing loss.  However, 
the Board assigns greater weight to the July 2002 VA opinion 
because it was provided by a specialist in the field of 
psychiatry and there is no indication that Dr. Parent 
reviewed all of the evidence of record before offering his 
opinion.  Moreover, the April 2002 letter from Dr. Bond 
reported that depression was caused by the non service 
connected COPD.  Furthermore, since the postservice records 
is negative for a diagnosis of depression until after the 
veteran's death, Dr. Parent relied solely on the appellant's 
self-reported and unsubstantiated history in providing the 
opinion.  When a medical opinion relies on the appellant's 
rendition of a medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the appellant.  Swann v. 
Brown, 5 Vet. App. 229 (1993).  Hence, the opinion of Dr. 
Parent has minimal probative value.  Secondary service 
connection for depression is thereafter not warranted.  
38 C.F.R. § 3.310; Allen.

The Board will concede that mental unsoundness led to the 
veteran's act of self destruction.  38 C.F.R. § 3.302(b)(2).  
The Board will also concede that the record shows that this 
mental unsoundness, depression, was caused by his COPD.  See 
April 2002 letter from Dr. Bond.  However, because neither 
entitlement to service connection for COPD on a direct bases, 
nor entitlement to service connection for depression on 
direct or secondary bases was warranted for the reasons 
explained above, the weight of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.302, 
3.312(a).

As to the appellant's, her daughter's, and the 
representative's written and/or personal hearing testimony, 
the record does not indicate that they have any training or 
expertise in the field of medicine.  Hence, their assertions 
of medical causation are not probative because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service connected 
disorder had a causal connection to the veteran's death.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


